DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
The drawings are objected to because:
Figures 7A, and 11-14 are objected to under 37 CFR 1.84 for being overly shaded. Applicant is reminded that when drawings are reprinted in an actual patent, overly shaded objects tend to turn into black blobs which can be difficult to decipher. Applicant is additionally reminded that only the sheets containing drawings which are being required need to be file. I.e., drawings not being changed do not need to be resubmitted as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Applicant is reminded that any elements noted within a parentheses are considered to NOT be part of the claimed subject matter. I.e., it is considered as if whatever is noted within the parentheses does not exist as part of the claim language. While there is nothing wrong with placing reference numerals within parentheses within a claim, the examiner merely notes that it is not required, nor is it understood that they impart anything distinctive to the claims themselves.
Claim 1, Page 2, Line 9, before “comprising” add “further”
Claims 1 and 2, the reference numerals do not consistently match throughout the claims. For example, page 3 of claim 1 states “system (12) in line 2 and then later states “housing (12)” in line 6. Applicant should ONE of: (1) Look through the claims and make sure that the reference numerals are correct; OR (2) Remove all reference numerals from the claims.
Claim 1, Page 3, Line 7, replace “the magnetic coupling and pairing system (7)” with “the magnetic 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the autonomous rail vehicle wheels (3)" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the autonomous rail vehicle wheels" with "of the autonomous rail vehicle".
Claim 1, Line 13 recites “autonomous rail vehicle structure (2a).” However, it is indefinite and unclear as to how the limitation “autonomous rail vehicle structure (2a)” relates to the “autonomous rail vehicle (1)” as recited in line 2 of claim 1? For purposes of examination, the examiner understands that the limitations “autonomous rail vehicle structure (2a)”and “autonomous rail vehicle (1)” are meant to refer to the same claim element; however, applicant is reminded that identical claim language is required when referring to the same element throughout the claims. Therefore, to overcome this issue, the limitation of “autonomous rail vehicle structure (2a)” in line 13 should be replaced with “autonomous rail vehicle 
Claim 1, Line 13 recites “further comprising:”. However, it is indefinite and unclear as to whether the “further comprising” is referring to the “motorized traction modules” or the “autonomous rail vehicle” based on the way the claim is written? For purposes of examination, the examiner assumes that the applicant means to refer to the “autonomous rail vehicle”. Therefore, the phrase “further comprising:” in line 13 of claim 1 is understood to recite “the autonomous rail vehicle further comprising:”.
Claim 1 recites the limitation "the autonomous rail vehicle surroundings" in Lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the autonomous rail vehicle wheels" with "
Claim 1, Page 2, Line 17 recites “the equipment”. However, it is indefinite and unclear as to what comprises “the equipment”? Applicant should replace “the equipment” with the actual structure being referred to within the claim.
Claim 1, Page 3, Lines 3-4 recite the limitation "the railcar or locomotive coupling (20)".  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace “the railcar or locomotive coupling (20)" with "a railcar or locomotive coupling (20)".
Claim 1 recites the limitation "the opposite side" in Line 8 of page 3.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace " the opposite side" with "an 
Claim 1, Page 3, Line 9 recites “further comprising:” However, it is indefinite and unclear as to whether the “further comprising” is referring to the “coupler housing (12)” or the “autonomous rail vehicle” based on the way the claim is written? For purposes of examination, the examiner assumes that the coupler housing further comprising:”.
Claim 2 recites “The method of operating an autonomous rail scouting vehicle (1).” However, the examiner notes that the way this written leaves claim 2 indefinite and unclear as to the breadth of the “autonomous rail track scouting vehicle (1)” as recited in claim 2? I.e., is the “scouting vehicle (1)” meant to be the same structure as the “scouting vehicle” as recited in claim 1 or is claim 2 meant to be its own independent claim? For purposes of examination, it is believed that the applicant means for the “scouting vehicle (1)” of claim 2 to be the same structure as the “scouting vehicle” as recited in claim 1. Therefore, in line 1 of claim 2, the phrase “The method of operating an autonomous rail track scouting vehicle (1).” is understood to mean “A method of operating the autonomous rail track scouting vehicle (1) of claim 1.” However, clarification is required.

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649